DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. 
Applicant argues Tsubaki fails to disclose the concentration of cation in the solid electrolyte layer is a result, effective variable from improving permeability of the solid electrolyte layer and increasing conductivity, thus reducing ESR.  Specifically, applicant argues [0053] of Tsubaki discloses the amount and function of anions in the solid electrolyte not the cation and [0060] discloses the ratio of anions to cations in the solid electrolyte.  
The examiner disagrees with applicant’s argument that Tsubaki fails to disclose the concentration of cation in the solid electrolyte layer is a result, effective variable for improving permeability of the solid electrolyte layer and increasing conductivity, thus reducing ESR.  Tsubaki discloses the amount of anions in the solid electrolyte is a result effective variable to facilitate suppression of aggregation of the conductive polymer, and thus the permeability of the conductive polymer into the dielectric layer during formation of the solid electrolyte layer can be further improved. Accordingly, it is likely to obtain an effect of increasing the electric conductivity of the solid electrolyte layer, so that the ESR can be further reduced.  Tsubaki further discloses the ratio of cation to anion is a result effective variable to suppress aggregation of the conductive polymer, so that the conductive polymer more smoothly penetrates into the dielectric layer.  Therefore, as the relationship of cation to anion and anion to electrolyte layer are taught as result, effective variable; the relationship between the cation and electrolyte layer will also be a result, effective variable.  Therefore, the rejection based on Ishimaru and Tsubaki stands.  

Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  “a molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 0.2 or more” should read “the molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 0.2 or more”.  Appropriate correction is required.

Claim(s) 22-27 is/are objected to because of the following informalities:  “A solid electrolytic capacitor according to” and “a molecular ratio of the cation” should read “The solid electrolytic capacitor according to” and “the molecular ratio of the cation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 14, 17, & 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14, 17, & 20 fail to further limit the subject matter of the claim upon which they depend as the limitation recited in claims 14, 17, & 20 is present in independent claim 1 from which all of said claims depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-6, 8-11, 15-17, 22, 24, & 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (US 2015/0332857) in view of Tsubaki (US 2017/0256362).
In regards to claim 1,
Ishimaru ‘857 discloses a solid electrolyte capacitor comprising: 
a capacitor element formed by opposing an anode foil and a cathode foil (abstract); and 
an electrolyte layer (abstract) formed in the capacitor element, 
wherein: 
the electrolyte layer comprises: 
a solid electrolyte layer including a conjugated polymer ([0023]); and 
a liquid ([0024]) filled in air gaps in the capacitor element on which the solid electrolyte layer is formed.  Ishimaru ‘857 fails to disclose the solid electrolyte layer including a dopant; the electrolyte layer has a cation component that includes ammonia, and a molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 23 or less, and the ammonia is included in the electrolyte layer in a molar fraction of 0.1 or more of the cation component in the electrolyte layer.

Tsubaki ‘362 discloses a solid electrolyte capacitor comprising: 
a capacitor element formed by opposing an anode foil (21 – fig. 2; [0032]) and a cathode foil (22 – fig. 2; [0033]); and 
an electrolyte layer formed in the capacitor element, 
wherein: 
the electrolyte layer comprises: 
a solid electrolyte layer ([0041]) including a dopant and a conjugated polymer ([0043-045]); and 
the electrolyte layer has a cation component that includes ammonia ([0053-0054] & [0059]), wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that a molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 23 or less, and the ammonia is included in the electrolyte layer in a molar fraction of 0.1 or more of the cation component in the electrolyte layer to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3,
The combination further discloses wherein: the cation component is included only in the solid electrolyte layer ([0024] of Ishimaru ‘857 teaches fill is ethylene glycol (i.e. cation free) and [0053-0054] of Tsubaki ‘362 teaches the solid electrolyte has a cation; therefore, the cation will be present only in the solid electrolyte layer).  

Tsubaki ‘362 further discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ishimaru '857 as modified by Tsubaki ‘362 such that the molecular ratio of the cation component relative to 1 mol of the functional group is 23 or less to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 5,
Ishimaru ‘857 fails to disclose the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that a molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 6,
Ishimaru ‘857 fails to disclose the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that a molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 8,
Ishimaru ‘857 fails to disclose wherein the ammonia is included in the electrolyte layer in a molar fraction of 0.5 or more of all the cation component in the electrolyte layer.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]), and the cation component is included in the electrolyte layer ([0053]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that the ammonia is included in the electrolyte layer in a molar fraction of 0.5 or more of all the cation component in the electrolyte layer to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 9,
Ishimaru ‘857 fails to disclose wherein the dopant is polystyrene sulfonic acid.

Tsubaki ‘362 discloses wherein the dopant is polystyrene sulfonic acid ([0045]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 to obtain capacitor with a reduce the ESR.  

In regards to claim 10,
Ishimaru ‘857 further discloses wherein the liquid includes ethylene glycol ([0024]).

In regards to claim 11,
Ishimaru ‘857 further discloses wherein 50% or more of the liquid is ethylene glycol ([0024] – when single solvent is used and ethylene glycol is the solvent).

In regards to claim 15,
Ishimaru ‘857 fails to disclose the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that a molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 16,
Ishimaru ‘857 fails to disclose the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that a molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 17,
Ishimaru ‘857 fails to disclose wherein the ammonia is included in the electrolyte layer in a molar fraction of 0.1 or more of all the cation component in the electrolyte layer.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]), and the cation component is included in the electrolyte layer ([0053]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that the ammonia is included in the electrolyte layer in a molar fraction of 0.1 or more of all the cation component in the electrolyte layer to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 22, 24, & 26-27,
Ishimaru ‘857 fails to disclose the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 2.8 or less.

Tsubaki ‘362 discloses wherein that concentration of a cation in the solid electrolyte layer is a result effective variable, particularly for improving permeability of the solid electrolyte layer and increasing conductivity thus reducing ESR ([0053] & [0060]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the solid electrolyte of Ishimaru ‘857 using the materials as taught by Tsubaki ‘362 and to construct the capacitor such that a molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 2.8 or less to obtain capacitor with a reduce the ESR.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2, 4-6, 8-14, & 18-23, 25-27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 & 6-8 of copending Application No. 17/256954 in view of Tsubaki ‘362. 
In regards to claim 1/14/20,
Application No. 17/256954 claims a solid electrolyte capacitor comprising: 
a capacitor element formed by opposing an anode foil and a cathode foil; and 
an electrolyte layer formed in the capacitor element, 
wherein: 
the electrolyte layer comprises: 
a solid electrolyte layer including a dopant and a conjugated polymer; and 
a liquid filled in air gaps in the capacitor element on which the solid electrolyte layer is formed, and 
a molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 23 or less and the cation is included in the electrolyte layer in a molar fraction of 0.1 or more in the electrolyte layer (claim 1). Application No. 17/256954 fails to claim the solid electrolyte layer includes ammonia as cation component.

Tsubaki ‘362 discloses the electrolyte layer includes ammonia as cation component ([0059]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use ammonia as taught by Tsubaki ‘362 as the cation of Application No. 17/256954 to allow for a low cost, high capacitance, and reduced ESR.

In regards to claim 2,
Application No. 17/256954 further claims wherein: 
the cation component is included in only the liquid, and 
the molecular ratio of a total of the cation component in the electrolyte layer and the liquid relative to 1 mol of the functional group is 23 or less (claim 2).  

In regards to claim 4,
Application No. 17/256954 further claims wherein: 
the cation component is included in both the solid electrolyte layer and the liquid, and 
the molecular ratio of a total of the cation component in the electrolyte layer and the liquid relative to 1 mol of the functional group is 23 or less (claim 3).  

In regards to claim 5,
Application No. 17/256954 further claims wherein:
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less (claim 1).  

In regards to claim 6,
Application No. 17/256954 further claims wherein: 
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less (claim 1).  

In regards to claim 8,
Application No. 17/256954 further claims the cation is included in the electrolyte layer in a molar fraction of 0.5 or more in the electrolyte layer (claim 1).

Tsubaki ‘362 discloses the electrolyte layer includes ammonia as cation component ([0059]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use ammonia as taught by Tsubaki ‘362 as the cation of Application No. 17/256954 to allow for a low cost, high capacitance, and reduced ESR.

In regards to claim 9,
Application No. 17/256954 further claims wherein the dopant is polystyrene sulfonic acid (claim 6).  

In regards to claim 10,
Application No. 17/256954 further claims wherein the liquid may include ethylene glycol (claim 7).  

In regards to claim 11,
Application No. 17/256954 further claims wherein 50% or more of the liquid is ethylene glycol (claim 8).  

In regards to claim 12,
Application No. 17/256954 further claims wherein:
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less (claim 2).  

In regards to claim 13,
Application No. 17/256954 further claims wherein: 
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less (claim 2).  

In regards to claim 18,
Application No. 17/256954 further claims wherein: 
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer is 11.4 or less  (claim 3).  

In regards to claim 19,
Application No. 17/256954 further claims wherein: 
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 6 or less (claim 3).  

In regards to claim 21,
Application No. 17/256954 claims a solid electrolyte capacitor comprising: 
a capacitor element formed by opposing an anode foil and a cathode foil; and 
an electrolyte layer formed in the capacitor element, 
wherein: 
the electrolyte layer comprises: 
a solid electrolyte layer including a dopant and a conjugated polymer; and 
a liquid filled in air gaps in the capacitor element on which the solid electrolyte layer is formed, and 
a molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 23 or less and the molecular ratio of the cation component relative to 1 mol of a functional group which can contribute to a doping reaction of the dopant, in the electrolyte layer is 0.2 or more (claim 1). Application No. 17/256954 fails to claim the electrolyte layer includes ammonia as cation component.

Tsubaki ‘362 discloses the electrolyte layer includes ammonia as cation component ([0059]).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use ammonia as taught by Tsubaki ‘362 as the cation of  Application No. 17/256954 to allow for a low cost, high capacitance, and reduced ESR.

In regards to claim 22-23 & 25-27,
Application No. 17/256954 further claims wherein: 
the molecular ratio of the cation component relative to 1 mol of the functional group in the electrolyte layer may be 2.8 or less (claim 5).  

This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848